660 S.E.2d 540 (2008)
STATE of North Carolina
v.
Mitchell Gordon RANDOLPH.
No. 31P08.
Supreme Court of North Carolina.
March 6, 2008.
Bruce T. Cunningham, Jr., Southern Pines, for Randolph.
Catherine F. Jordan, Assistant Attorney General, Clark Everett, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 23rd day of January 2008 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*541 "Denied by order of the Court in conference, this the 6th day of March 2008."
HUDSON, J, recused.